                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



RYAN BENTON,

                 Plaintiff,                                   Hon. Ellen S. Carmody
v.
                                                              Case No. 1:18-cv-168
COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_____________________________________/

                                             OPINION

                 This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

     405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff s

claim for Disability Insurance Benefits (DIB) under Title II of the Social Security Act. The parties

have agreed to proceed in this Court for all further proceedings, including an order of final

judgment. Section 405(g) limits the Court to a review of the administrative record and provides

that if the Commissioner s decision is supported by substantial evidence it shall be conclusive.

The Commissioner has found that Plaintiff is not disabled within the meaning of the Act. For the

reasons stated below, the Court concludes that the Commissioner s decision is supported by

substantial evidence. Accordingly, the Commissioner s decision is affirmed.

                                    STANDARD OF REVIEW

                 The Court s jurisdiction is confined to a review of the Commissioner s decision and

of the record made in the administrative hearing process. See Willbanks v. Sec y of Health and

Human Services, 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social

security case is limited to determining whether the Commissioner applied the proper legal
standards in making her decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Sec y of Health and Human Services, 889 F.2d 679, 681

(6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application for

disability benefits, and her findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C.     405(g).

               Substantial evidence is more than a scintilla, but less than a preponderance. See

Cohen v. Sec y of Dep t of Health and Human Services, 964 F.2d 524, 528 (6th Cir. 1992) (citations

omitted). It is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d

342, 347 (6th Cir. 1993). In determining the substantiality of the evidence, the Court must

consider the evidence on the record as a whole and take into account whatever in the record fairly

detracts from its weight. See Richardson v. Sec y of Health and Human Services, 735 F.2d 962,

963 (6th Cir. 1984).      As has been widely recognized, the substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly rule either way,

without judicial interference. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (citation

omitted). This standard affords to the administrative decision maker considerable latitude, and

indicates that a decision supported by substantial evidence will not be reversed simply because the

evidence would have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800 F.2d

at 545.




                                                2
                                           PROCEDURAL POSTURE

                   Plaintiff was 41 years of age on his alleged disability onset date. (PageID.283).

Plaintiff successfully completed high school and worked previously as an electrician.

(PageID.175). Plaintiff applied for benefits on September 20, 2014, alleging that he had been

disabled since April 8, 2014, due to degenerative disc disease, neuropathy, arthritis, gout, diabetes,

hypertension, lower extremity weakness, back weakness, and extreme pain. (PageID.283-89,

307). Plaintiff s application was denied, after which time he requested a hearing before an

Administrative Law Judge (ALJ). (PageID.218-81).

                   On November 22, 2016, ALJ David Kurtz conducted a hearing with testimony

being offered by Plaintiff and a vocational expert. (PageID.182-216). In a written decision dated

January 19, 2017, the ALJ determined that Plaintiff was not disabled. (PageID.167-77). The

Appeals Council declined to review the ALJ s determination, rendering it the Commissioner s final

decision in the matter. (PageID.22-27). Plaintiff subsequently initiated this appeal pursuant to

42 U.S.C.       405(g), seeking judicial review of the ALJ s decision.

                                   ANALYSIS OF THE ALJ S DECISION

                   The social security regulations articulate a five-step sequential process for

evaluating disability. See 20 C.F.R.                404.1520(a-f), 416.920(a-f).1 If the Commissioner can


       1
           1. An individual who is working and engaging in substantial gainful activity will not be found to be disabled
              regardless of medical findings (20 C.F.R.  404.1520(b), 416.920(b));

       2. An individual who does not have a severe impairment will not be found disabled (20 C.F.R.
          404.1520(c), 416.920(c));

       3. If an individual is not working and is suffering from a severe impairment which meets the duration
          requirement and which meets or equals a listed impairment in Appendix 1 of Subpart P of Regulations No.
          4, a finding of disabled will be made without consideration of vocational factors. (20 C.F.R.
          404.1520(d), 416.920(d));

       4. If an individual is capable of performing her past relevant work, a finding of not disabled must be made (20
          C.F.R. 404.1520(e), 416.920(e));
                                                             3
make a dispositive finding at any point in the review, no further finding is required. See 20 C.F.R.

   404.1520(a), 416.920(a). The regulations also provide that if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

his residual functional capacity. See 20 C.F.R.                 404.1545, 416.945.

                 The burden of establishing the right to benefits rests squarely on Plaintiff s

shoulders, and he can satisfy his burden by demonstrating that his impairments are so severe that

he is unable to perform his previous work, and cannot, considering his age, education, and work

experience, perform any other substantial gainful employment existing in significant numbers in

the national economy. See 42 U.S.C. 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden

of proof shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step

four of the procedure, the point at which his residual functioning capacity (RFC) is determined.

See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm r of Soc. Sec., 127 F.3d

525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point claimant bears the

burden of proof).

                 The ALJ determined that Plaintiff suffered from: (1) degenerative disc disease of

the lumbar spine; (2) history of a left knee meniscus tear; (3) diabetes mellitus; (4) peripheral

neuropathy; and (5) obesity, severe impairments that whether considered alone or in combination

with other impairments, failed to satisfy the requirements of any impairment identified in the

Listing of Impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.169-71).




       5.     If an individual s impairment is so severe as to preclude the performance of past work, other factors
            including age, education, past work experience, and residual functional capacity must be considered to
            determine if other work can be performed (20 C.F.R.       404.1520(f), 416.920(f)).

                                                           4
               With respect to Plaintiff s residual functional capacity, the ALJ determined that

Plaintiff retained the capacity to perform sedentary work subject to the following limitations: (1)

he can frequently balance; (2) he can occasionally stoop, kneel, crouch, crawl, and climb

ramps/stairs; (3) he can never be exposed to hazards or climb ladders, ropes, or scaffolds; (4) he

requires the use of a cane for long distances and uneven ground, but the collateral upper extremity

can be used to carry small objects; and (5) he must be able to alternate positions for two to three

minutes each hour and during scheduled breaks. (PageID.171).

               The ALJ found that Plaintiff was unable to perform his past relevant work at which

point the burden of proof shifted to the Commissioner to establish by substantial evidence that a

significant number of jobs exist in the national economy which Plaintiff could perform, his

limitations notwithstanding. See Richardson, 735 F.2d at 964. While the ALJ is not required to

question a vocational expert on this issue, a finding supported by substantial evidence that a

claimant has the vocational qualifications to perform specific jobs is needed to meet the burden.

O Banner v. Sec y of Health and Human Services, 587 F.2d 321, 323 (6th Cir. 1978) (emphasis

added). This standard requires more than mere intuition or conjecture by the ALJ that the

claimant can perform specific jobs in the national economy. See Richardson, 735 F.2d at 964.

Accordingly, ALJs routinely question vocational experts in an attempt to determine whether there

exist a significant number of jobs which a particular claimant can perform, his limitations

notwithstanding. Such was the case here, as the ALJ questioned a vocational expert.

               The vocational expert reported that there existed approximately 160,000 jobs in the

national economy and approximately 22,500 jobs in the Michigan economy which an individual

with Plaintiff s RFC could perform, such limitations notwithstanding. (PageID.207-15). This

represents a significant number of jobs. See, e.g., Taskila v. Commissioner of Social Security,

                                                5
819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand jobs in the United States fits comfortably within

what this court and others have deemed ‘significant’”). Accordingly, the ALJ concluded that

Plaintiff was not entitled to disability benefits.

I.              Medical Evidence

                In addition to Plaintiff’s testimony at the administrative hearing, the administrative

record contained copies of Plaintiff’s medical treatment records. The ALJ described this evidence

as follows:

                The record documents a history significant for two spinal surgeries
                on the lumbar and thoracic spines, a spinal cord stimulator implant
                surgery, bariatric surgery, and surgery to repair a torn meniscus of
                the left knee (Ex. 1F/2; 14F/9; 19F; 22F; 23F/28). The claimant has
                received ongoing pain management treatment including
                medications, epidural steroid injections, nerve block injections, and
                physical therapy (Ex. 5F; 6F; 20F; 24F). Additionally, an
                electromyogram study has shown radiculopathy of both legs and
                developing peripheral neuropathy (Ex. 14F/1). The extent of the
                claimant's back pain warrants reducing the claimant's functioning to
                a sedentary exertional level with additional postural limitations and
                the use of a cane for ambulation over long distances or uneven
                ground. His knee impairment warrants limiting his postural
                movements particularly with stooping, kneeling, crouching, and
                crawling. The claimant's instability that requires use of a cane
                warrants limiting the exposure to hazards and ladders, ropes, and
                scaffolds. However, the objective evidence does not contain
                findings supporting further limitation.

                Shortly after the alleged onset of disability, the claimant was seen
                on April 16, 2014 by neurosurgeon Steve Klafeta, MD, due to
                ongoing lower back pain and bilateral lower extremity pain (Ex.
                3F/1). The examination revealed he had full strength without any
                significant deficits and a March 2014 imaging study had shown well
                placed hardware. Dr. Klafeta felt a revision surgery would not be
                beneficial and offered the option of a stimulator. Subsequent
                treatment notes show some improvement with pain with injections
                and a trial of the stimulator. For instance, in August 2014, the
                claimant reported experiencing eight out of 10 pain, but also
                reported having 40 percent relief of his pain for six weeks following
                an epidural injection (Ex. 5F/I). He also reported improvement with
                overall function. Similarly, in November 2014 the claimant reported
                                                   6
50 percent relief for six week[s] following an injection (Ex. 6F/4).
He has reported pain relief up to 60 percent at times (Ex. 5F/4-18).
Although he reported his pain was at a nine out of 10 on a pain scale,
the examination revealed he was in no distress and had normal
strength in all lower extremity muscle groups. There were some
significant findings including abnormal reflex in the left Achilles,
decreased sensation in the left lower extremity, and a mildly antalgic
gait. The treatment note indicates the claimant requested a
prescription for a cane (Ex. 6F/6).

An updated lumbar imaging study in January 2015 revealed normal
postoperative changes at L5-S1 without recurrent herniation or other
acute pathology, mild facet degeneration and retrolisthesis at L4-L5
that cause some mild but chronic stenosis, and minimal degeneration
and retrolisthesis at L3-L4 without stenosis (Ex. 9F/67). In addition
to the mild findings of the imaging study, the claimant had
significant improvement in his pain once a spinal cord stimulator
was implanted (Ex. 14F/9). A trial with the stimulator was begun in
August 2015 and during an October 2015 consultation, the claimant
reported having a lot of relief of the back and lower extremity pain
with the stimulator (Ex. 11F/16; 14F/9). The claimant's
neurosurgeon, Dr. Boyce noted the spinal cord stimulator trial was
able to control the majority of the claimant's back and leg pain, and
generally normal examination findings including symmetric muscle
bulk and tone in the bilateral upper and lower extremities, full
strength in upper extremities, slight decrease in strength in lower
extremities, and intact sensation (Ex. 11F/17).

Although the claimant continued to report significant levels of pain,
his providers regularly noted he was not in any distress. For instance
in August 2015, he reported pain at a seven out of ten, but he was
noted to not be in any distress (Ex. 13F/l7-18). Similar reports are
noted throughout the pain management treatment for the remaining
period at issue (Ex. 13F/3, 14-15; 20F/2-9).

Despite the claimant's use of a cane, he is regularly noted to have
intact sensation, intact motor function, and normal strength (Ex.
13F/15; 24F/2). An updated imaging study of the claimant's thoracic
spine in October 2015 showed normal findings and no significant
degenerative changes, disc herniations, central canal stenosis or
foraminal narrowing (Ex. 11F/15).

Following the implantation of the spinal stimulator, the claimant
was doing well without any complaints (Ex. 11F/2). He had full
strength in the right lower extremity and a very slight decrease of
strength in the left lower extremity (Ex. 11F/3). His pain
                                  7
             management provider continued to note the claimant was
             neurologically stable and there were no upper motor neuron signs
             (Ex. 13F/3). There was very little change to his treatment regimen
             or the reported examination findings other than medication
             adjustments and refills (Ex. 20F; 21F; 24F). An electromyogram
             was performed in January 2016 revealing evidence of chronic lower
             lumbar radiculopathy on both sides and evidence of developing
             peripheral neuropathy (Ex. 14F/1-4). The claimant continued to
             receive medication management and injections, but no significant
             worsening is documented. In October 2016, he was examined by
             Eric Leep, DO, and reported his treatment provides mild relief (Ex.
             24F/I). The examination revealed some tenderness, limitation with
             range of motion, and abnormal gait, but full strength, negative
             straight leg raise testing, and normal reflexes (Ex. 24F/2).

             The claimant reported experiencing left knee issues in December
             2014 and imaging studies revealed a medial meniscus tear (Ex.
             9F/90-92; 23F/5). However, following an April 2015 left knee
             arthroscopy with partial medial meniscectomy, there is little
             mention of any knee complaints (Ex. 20F; 23F/28; 24F). I have
             accommodated for the claimant's knee impairment by limiting the
             stooping, kneeling, crouching, and crawling to only occasional.

             The claimant is five feet and ten inches tall and has weight ranging
             from 198 to 290 pounds for a Body Mass Index between 28.4 to 41.6
             (Ex. 4F/25; 20F/3; 11F/3; 13F/17). I have considered how weight
             affects his ability to perform routine movement and necessary
             physical activity within the work environment. I am aware obesity
             is a risk factor that increases an individual's chances of developing
             impairments in most body symptoms. Obesity can cause limitation
             of function and the effects of obesity may not be obvious. The
             combined effects of obesity with other impairments may be greater
             than might be expected without the disorder. I have considered any
             added or accumulative effects the claimant's obesity played on his
             ability to function, and to perform routine movement and necessary
             physical activity within the work environment. In spite of his
             weight, clinicians observed normal reflexes, sensation, and motor
             function as well as normal coordination and strength (Ex. 3F/l-3;
             4F/23; 5F/2, 6-20; 6F/4; 11F/18; 24F/3).

             At the hearing, the claimant alleged having side effects from
             medication including drowsiness. However, his pain management
             treatment notes regularly document him denying any drowsiness
             (Ex. 13F/2, 17; 20F/1).

(PageID.172-74).
                                              8
II.            The ALJ Properly Assessed the Medical Opinion Evidence

               On January 20, 2016, Dr. Girish Juneja stated that Plaintiff “is having difficulty

sitting and/or standing on a regular basis.” (PageID.880). The doctor further stated that “[t]he

prognosis for [Plaintiff] going for gainful employment is poor.”          (PageID.880).     The ALJ

afforded little weight to this statement. (PageID.174). Plaintiff argues that he is entitled to relief

on the ground that the ALJ’s assessment of Dr. Juneja’s statement is “ridiculous and unsupported.”

(PageID.1105-06). The Court interprets Plaintiff’s argument as asserting that the ALJ failed to

articulate good reasons for discounting the opinion of his treating physician.

               The treating physician doctrine recognizes that medical professionals who have a

long history of caring for a claimant and his maladies generally possess significant insight into her

medical condition. See Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must,

therefore, give controlling weight to the opinion of a treating source if: (1) the opinion is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and (2) the

opinion is not inconsistent with the other substantial evidence in the case record.       Gayheart v.

Commissioner of Social Security, 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R.

404.1527).

               Such deference is appropriate, however, only where the particular opinion is based

upon sufficient medical data.    Miller v. Sec y of Health and Human Services, 1991 WL 229979

at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec y of Health and Human Services, 839 F.2d

232, 235 n.1 (6th Cir. 1987)). The ALJ may reject the opinion of a treating physician where such

is unsupported by the medical record, merely states a conclusion, or is contradicted by substantial

medical evidence. See Cohen, 964 F.2d at 528; Miller v. Sec y of Health and Human Services,

1991 WL 229979 at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec y of Health and Human

                                                  9
Services, 839 F.2d 232, 235 n.1 (6th Cir. 1987)); Cutlip v. Sec y of Health and Human Services,

25 F.3d 284, 286-87 (6th Cir. 1994).

               If an ALJ accords less than controlling weight to a treating source s opinion, the

ALJ must give good reasons for doing so. Gayheart, 710 F.3d at 376. Such reasons must be

supported by the evidence in the case record, and must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source s medical opinion

and the reasons for that weight.     This requirement ensures that the ALJ applies the treating

physician rule and permits meaningful review of the ALJ s application of the rule.      Id. (quoting

Wilson v. Commissioner of Social Security, 378 F.3d 541, 544 (6th Cir. 2004)). Simply stating

that the physician s opinions are not well-supported by any objective findings and are inconsistent

with other credible evidence is, without more, too ambiguous to permit meaningful review of

the ALJ s assessment. Gayheart, 710 F.3d at 376-77.

               If the ALJ affords less than controlling weight to a treating physician s opinion, the

ALJ must still determine the weight to be afforded such. Id. at 376. In doing so, the ALJ must

consider the following factors: (1) length of the treatment relationship and frequency of the

examination, (2) nature and extent of the treatment relationship, (3) supportability of the opinion,

(4) consistency of the opinion with the record as a whole, (5) the specialization of the treating

source, and (6) other relevant factors. Id. (citing 20 C.F.R.    404.1527). While the ALJ is not

required to explicitly discuss each of these factors, the record must nevertheless reflect that the

ALJ considered those factors relevant to his assessment. See, e.g., Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007); Undheim v. Barnhart, 214 Fed. Appx. 448, 450 (5th Cir., Jan. 19,

2007).



                                                10
               As noted above, Dr. Juneja’s statement contained two separate provisions: (1)

Plaintiff “is having difficulty sitting and/or standing on a regular basis”; and (2) “[t]he prognosis

for [Plaintiff] going for gainful employment is poor.” With respect to the first provision, the ALJ

noted that the doctor’s opinion was “vague” in that it failed to identify any specific functional

limitation from which Plaintiff suffered. (PageID.174). The ALJ’s assessment in this regard is

certainly accurate. Moreover, the doctor’s statement is not supported by the medical record. As

to the latter portion of Dr. Juneja’s statement, the ALJ correctly observed that such was entitled to

no weight because the ultimate question whether Plaintiff is able to work is a matter reserved to

the Commissioner. See 20 C.F.R. §§ 404.1527(d)(1); 416.927(d)(1). In sum, the ALJ articulated

good reasons, supported by substantial evidence, to discount the statement submitted by Dr. Juneja.

Accordingly, this argument is rejected.

III.           The ALJ Properly Evaluated Plaintiff’s Impairments

               Plaintiff next asserts that he is entitled to relief because the ALJ failed to find that

he suffered from failed back syndrome and Multiple Sclerosis. At step two of the sequential

disability analysis articulated above, the ALJ must determine whether the claimant suffers from a

severe impairment. The Sixth Circuit has held that where the ALJ finds the presence of a severe

impairment at step two and proceeds to continue through the remaining steps of the analysis, the

alleged failure to identify as severe some other impairment constitutes harmless error so long as

the ALJ considered the entire medical record in rendering his decision. See Maziarz v. Sec’y of

Health and Human Services, 837 F.2d 240, 244 (6th Cir. 1987); Kirkland v. Commissioner of

Social Security, 528 Fed. Appx. 425, 427 (6th Cir., May 22, 2013) (“so long as the ALJ considers

all the individual’s impairments, the failure to find additional severe impairments. . .does not

constitute reversible error”).

                                                 11
                Here, the ALJ determined that Plaintiff suffered from a severe impairment at step

two of the sequential analysis and continued with the remaining steps thereof, considering in detail

the medical evidence of record. With respect to Plaintiff’s argument that he suffers from “failed

back syndrome,” the ALJ recognized that Plaintiff suffers from a serious back impairment. While

Plaintiff may disagree with the term the ALJ used to characterize his back impairment, the relevant

question is whether the ALJ’s RFC assessment, a matter on which Plaintiff bears the burden, is

supported by substantial evidence. In this regard, Plaintiff has failed to identify evidence or

articulate a persuasive argument that the ALJ’s RFC is deficient. Instead, Plaintiff merely focuses

on the fact that care providers have diagnosed him with “failed back syndrome,” but the mere

diagnosis of a condition says nothing about the extent to which such impairs a particular individual.

See, e.g., Hill v. Commissioner of Social Security, 560 Fed. Appx. 547, 551 (6th Cir., Mar. 27,

2014) (“disability is determined by the functional limitations imposed by a condition, not the mere

diagnosis of it”).

                As for Plaintiff’s argument that he suffers from Multiple Sclerosis, as Defendant

correctly observes, such is not accurate. Treatment notes authored by a Physician’s Assistant on

September 29, 2015, identify Multiple Sclerosis as one of her “assessments.” (PageID.746-47).

The results of the accompanying physical examination, however, are not inconsistent with the

ALJ’s RFC assessment.        (PageID.746-47).      Moreover, the results of a subsequent MRI

examination of Plaintiff’s brain were unremarkable and Plaintiff was not thereafter thought to

experience Multiple Sclerosis. (PageID.733-44). Again, Plaintiff has failed to identify evidence

or articulate a persuasive argument that the ALJ’s RFC is deficient. Thus, even if the Court

assumes that Plaintiff has been diagnosed with Multiple Sclerosis, as noted above, the mere fact

that Plaintiff is diagnosed with an impairment is not enough to merit relief.

                                                 12
                 In sum, Plaintiff has failed to persuade the Court that his alleged diagnoses of failed

back syndrome and Multiple Sclerosis impose on him any limitations which are inconsistent with

his RFC. Thus, even if it is assumed that the ALJ erred in failing to find that Plaintiff’s failed

back syndrome or Multiple Sclerosis constituted a severe impairment, such does not call into

question the substantiality of the evidence supporting the ALJ’s decision. This argument is,

therefore, rejected. See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (recognizing that the

harmless error doctrine is intended to prevent reviewing courts from becoming “impregnable

citadels of technicality”); Heston v. Commissioner of Social Security, 245 F.3d 528, 535-36 (6th

Cir. 2001) (recognizing that remand to correct an error committed by the ALJ unnecessary where

such error was harmless); Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989) (“no principle of

administrative law or common sense requires us to remand a case in quest of a perfect opinion

unless there is reason to believe that the remand might lead to a different result”); Berryhill v.

Shalala, 1993 WL 361792 at *7 (6th Cir., Sep. 16, 1993) (“the court will remand the case to the

agency for further consideration only if ‘the court is in substantial doubt whether the administrative

agency would have made the same ultimate finding with the erroneous finding removed from the

picture...’”).

IV.              Undeveloped Argument

                 Plaintiff concludes his brief with an argument based upon an alleged decision from

the Seventh Circuit which, according to Plaintiff, stands for the proposition that it is error for an

ALJ to credit the opinion of a state agency physician who failed to review all the medical evidence

of record. Plaintiff’s argument is undeveloped, however, as Plaintiff fails to articulate how this

alleged standard was violated in this instance.         Moreover, the citation Plaintiff provided is

inaccurate, as it pertains to a Second Circuit decision concerning terrorism and international law.

                                                   13
Vera v. Republic of Cuba, 867 F.3d 310 (2d Cir 2017). The Court recognizes that Plaintiff also

provided a citation to a decision by a Kentucky district court reaching the same conclusion. Jones

v. Astrue, 808 F.Supp.2d 993 (E.D. Ky. 2011). However, Plaintiff failed to inform the Court that

this portion of the Jones decision has been expressly rejected by the Sixth Circuit and several

district courts within the Circuit. As one court observed:

               Handshoe relies on the standard used in Jones v. Astrue, 808 F.
               Supp. 2d 993, 996 (E.D. Ky. 2011), where the ALJ relied on a non-
               examining physician’s evaluation when that physician had not
               examined the complete file of the claimant. However, as this Court
               has already held, this aspect of the holding in Jones is no longer
               good law. Numerous cases in this Circuit have already reached that
               conclusion. See, e.g., Helm v. Comm’r of Soc. Sec. Admin, 405
               Fed.Appx. 997, 1002 (6th Cir. 2011) (“There is no categorical
               requirement that the non-treating source’s opinion be based on a
               ‘complete’ or ‘more detailed and comprehensive’ case record.”);
               Fry v. Comm’r of Soc. Sec., 476 Fed.Appx. 73, 75 (6th Cir. 2012)
               (rejecting claimant’s argument that non-examiner’s “opinion was
               inadequate because it was based on a review of the record before she
               began treatment with [another doctor],” and holding that “the ALJ
               properly considered [the non-examiner’s] report as opinion
               evidence.”); Keith v. Colvin, 2016 WL 1212068, at *5 (M.D. Tenn.
               Mar. 29, 2016) (“Despite [the claimant’s] reliance on Jones v.
               Astrue ... for the proposition that the opinion of a non-examining
               expert who does not examine a complete record does not comprise
               substantial evidence, this court is bound only by the Sixth Circuit
               precedent set forth in Helm and Fry.”); Skaggs v. Colvin, 2016 WL
               782309, at *5 (E.D. Ky. Feb. 26, 2016) (“[W]hile the District Court
               in Jones seems to suggest that, when an ALJ affords more weigh to
               a non-examining physician over an examining physician, only the
               most recent opinions are credible since they account for all
               preceding opinions, the Sixth Circuit has established that no such
               completeness rule or requirement exists.”); Price v. Colvin, 2016
               WL 782259, at *3 (E.D. Ky. Feb. 26, 2016) (“Jones relied on a
               Social Security Ruling that did not create a definitive rule, and, more
               importantly, the Sixth Circuit has made it clear that no such rule
               exists.”).

Handshoe v. Berryhill, 2017 WL 1097197 at *4 (E.D. Ky., Mar. 23, 2017).



                                                 14
                Accordingly, Plaintiff’s undeveloped argument, based upon authority rejected by

the Sixth Circuit, is rejected.

                                         CONCLUSION

                For the reasons articulated herein, the Court concludes that the ALJ s decision is

supported by substantial evidence. Accordingly, the Commissioner s decision is affirmed. A

judgment consistent with this opinion will enter.


Dated: March 29, 2019                                        /s/ Ellen S. Carmody
                                                            ELLEN S. CARMODY
                                                            United States Magistrate Judge




                                                15
